     Case 2:19-cv-09392-SB-PLA Document 32 Filed 11/28/20 Page 1 of 1 Page ID #:1971



1

2                                                                          JS-6
3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                               CENTRAL DISTRICT OF CALIFORNIA
10                                       WESTERN DIVISION
11

12    ALLAN JAY MILTON,                        )   No. CV 19-9392-SB (PLA)
                                               )
13                       Petitioner,           )   JUDGMENT
                                               )
14                 v.                          )
                                               )
15    W.J. SULLIVAN, Warden,                   )
                                               )
16                       Respondent.           )
                                               )
17

18          Pursuant to the Order Accepting Magistrate Judge’s Report and Recommendation,
19    IT IS ADJUDGED that the Petition is denied and dismissed with prejudice.
20

21

22    DATED: November 28, 2020
                                                      HONORABLE STANLEY BLUMENFELD, JR.
23                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28
